               Case 1:18-cv-09854-DAB Document 23 Filed 01/07/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


HUGH HECKMAN,                                      Case No. 1:18-cv-09854-DAB

                   Plaintiff,                      Honorable Deborah A. Batts, U.S.D.J.

v.                                                           NOTICE OF MOTION

WNET and APC WORKFORCE
SOLUTIONS II, LLC

                   Defendants.


         PLEASE TAKE NOTICE that the undersigned counsel for defendant APC Workforce

Solutions II, LLC, d/b/a ZeroChaos (“ZeroChaos”) in the above-captioned action shall move

before the Honorable Deborah A. Batts, United States District Judge, at the United States District

Court for the Southern District of New York, Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, NY 10007-1312, for an order staying this action solely as

to the claims against ZeroChaos and compelling arbitration pursuant to the Mutual Agreement to

Arbitrate Claims between Plaintiff Hugh Heckman and ZeroChaos, in accordance with the

Federal Arbitration Act (9 U.S.C. §§ 3, 4, 206).

         PLEASE TAKE FURTHER NOTICE that Defendant shall rely upon the supporting

Memorandum of Law, the Declaration of Donna Martin (with Exhibits), the form of Stipulation

and Consent Order submitted herewith, and the pleadings previously filed in this action.




NW-543353 v1
          Case 1:18-cv-09854-DAB Document 23 Filed 01/07/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that Plaintiff Hugh Heckman consents to this

motion.

                                         K&L GATES LLP
                                         Attorneys for Defendant
                                         APC Workforce Solutions II, LLC


                                         _______________________________
                                         Rosemary Alito (pro hac vice)
                                         One Newark Center- 10th Floor
                                         Newark, NJ 07102
                                         Telephone (973) 848-4000
                                         Fax (973) 848-4001
Dated: January 7, 2019                   Email: rosemary.alito@klgates.com




                                       -2-
